Citation Nr: 0828618	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to July 1966.  
The veteran died in November 2004, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.

The appellant main contention is that the veteran's death was 
related to presumed exposure to an herbicide agent, to 
include Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  The 
record indicates that the veteran received the Veterans 
Service Medal, but there is no other evidence of service in 
the Republic of Vietnam.  The Board is cognizant that despite 
the United States Court of Appeals for the Federal Circuit's 
(Federal Circuit) recent decision in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), a stay remains in place regarding 
claims where the only evidence of exposure is receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  

As discussed more fully below, however, the appellant has not 
asserted that the veteran died from a disability granted 
presumptive service connection based upon presumed exposure 
to an herbicide agent in the Republic of Vietnam, and review 
of the death certificate does not indicate such a disability.  
Further, the appellant has not provided evidence of a link 
between one of the disabilities listed as causing his death 
and presumed exposure to an herbicide agent.  Thus, even if 
service in the Republic of Vietnam is conceded, the outcome 
of this appeal would not change.  Therefore, the Board finds 
that the claim is ripe for adjudication upon the merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in November 2004; the immediate cause of death was recorded 
as cardio respiratory arrest due to cardiovascular disease 
and hemorrhage; the underlying cause of death was listed as 
hypertension (stage II); other significant conditions 
contributing to but not causing death were listed as acute 
renal insufficiency secondary to urinary retention secondary 
to phimosis.   

3.  The only disability that was service-connected during the 
veteran's lifetime was a bilateral inguinal hernia, status-
post herniorrhaphy; there is no medical evidence or competent 
opinion that supports a finding that this disability caused 
or materially contributed to his death.

4.  Service medical records do not indicate that the veteran 
was treated for or complained of any of the diseases or 
disabilities listed on the certificate of death; the 
veteran's fatal cardiovascular disease, to include 
hypertension; renal insufficiency and phimosis with or 
without urinary retention were first shown by competent 
evidence decades after service and there is no competent 
opinion that links any of these disorders to service.

5.  VA law and regulations do not provide presumptive service 
connection for any of the disabilities or diseases listed on 
the certificate of death based on presumed exposure to an 
herbicide agent and there is no competent evidence of record 
of a link between any of these disabilities or diseases and 
exposure to an herbicide agent.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a February 2005 VCAA 
letter regarding the claim for death benefits.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant has been informed about the information and 
evidence not of record that is necessary to substantiate her 
claim for service connection for the cause of death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.

In this case, the veteran was service connected during his 
lifetime for a bilateral inguinal hernia, status post 
herniorrhaphy, rated as noncompensable and no other 
disabilities.  The February 2005 letter did not list the 
disability the veteran was service connected for at the time 
of his death.  The appellant, however, was provided with a 
February 2005 rating decision, that in pertinent part, denied 
an accrued benefits claim for an increased rating for the 
inguinal hernia, which did provide notice that the veteran 
was service-connected for an inguinal hernia.  This rating 
decision was sent to the appellant.  Further, the appellant's 
contention on appeal is that exposure to Agent Orange 
contributed to the veteran's death and the statement of the 
case contained a copy 38 C.F.R. § 3.309(e) regarding diseases 
associated with exposure to certain herbicide agents.  

After review of the record, therefore, the Board finds that 
it is not necessary to remand the claim to send the appellant 
further notification pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The appellant has been provided documents 
which would inform a reasonable person of the evidence and 
information needed to substantiate the claim.  See, e.g., 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  In view of 
the foregoing, the Board finds that a remand would not result 
in additional benefits flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The February 2005 VCAA notification letter was 
furnished to the appellant prior to the May 2005 RO decision 
that is the subject of this appeal.  Therefore, the February 
2005 notice was timely.

With respect to the Dingess requirements, the February 2005 
letter failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the appellant was latter provided such 
notice, this notice was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
The Board finds, however, that such failure is harmless 
because, as will be explained below in greater detail, the 
preponderance of the evidence is against the appellant's 
claim.  Thus, any question as to the appropriate effective 
date to be assigned is moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board notes that VA did not 
obtain a VA opinion regarding whether the veteran's death was 
attributable to service.  In Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008), the Federal Circuit held that the VA law 
provision regarding when to provide a VA opinion, 38 U.S.C.A. 
§ 5103A(d), did not apply to a claim for dependency and 
indemnity compensation (DIC), such as the claim for service 
connection for the cause of the veteran's death currently 
before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  See 38 U.S.C.A. 
§ 5103A(a).  The service medical records are negative for any 
findings that were attributed to any of the diseases or 
disabilities listed on the certificate of death.  There is no 
medical evidence of the veteran's fatal cardiovascular 
disease, to include hypertension; renal insufficiency and 
phimosis with or without urinary retention until decades 
after service and there is no competent opinion that links 
any of these disorders to service.  The only disability that 
was service-connected during the veteran's lifetime was a 
bilateral inguinal hernia, status-post herniorrhaphy, and 
there is no medical evidence or competent opinion that 
supports a finding that this disability caused or materially 
contributed to his death.  The appellant has asserted that 
the veteran's death was due to exposure to Agent Orange but 
there is no competent evidence of record that the veteran 
died of a disease or disability listed in 38 C.F.R. 
§ 3.309(e) (diseases presumed to be due to exposure to an 
herbicide agent while serving in the Republic of Vietnam), 
even if service in the Republic of Vietnam is presumed.  
Under these circumstances, the Board finds that there is no 
duty to provide a medical opinion.

The Board also finds that all relevant evidence necessary for 
an equitable disposition of the appellant's appeal has been 
obtained, including service medical records, VA medical 
records, private medical records, and the veteran's death 
certificate.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular-renal disease, including 
hypertension, when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The causes of the 
veteran's death listed on the certificate of death (cardio 
respiratory arrest, cardiovascular disease, hemorrhage, 
hypertension, and acute renal insufficiency secondary to 
urinary retention secondary to phimosis) are not among the 
list of diseases provided this presumption of service 
connection.  Prostate cancer, however, is among the 
disabilities listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The record includes the certificate of death, which documents 
that the veteran died in November 2004.  The immediate cause 
of death was recorded as cardio respiratory arrest; the 
antecedent cause was listed as cardiovascular disease and 
hemorrhage; the underlying cause was listed as hypertension 
(stage II); other significant conditions contributing to 
death were listed as acute renal insufficiency secondary to 
urinary retention secondary to phimosis. 

Service medical records document that the veteran had 
bilateral inguinal hernia during service, and had surgery to 
repair this.  The veteran was service connected for this 
disability.  

Other service medical records document that the veteran was 
found to have penile verruca in June 1955 and treated for 
urethral discharge (diagnosed as acute urethritis due to 
gonococcus) in August 1957.  There is no evidence that the 
veteran was found to have phimosis at either of these times, 
however, and no relevant disability was found at the time of 
his separation from service.

Private treatment records document treatment for various 
disabilities in the last decades of the veteran's life.  
These records, however, do not indicate that any of the 
treated disabilities, other than inguinal hernia, were 
related to service.  A November 1995 private treatment record 
indicates that the veteran was found to have adenocarcinoma 
of the prostate (prostate cancer). 
A VA examination dated in November 2004 documents that 
veteran had a healed scar on the right inguinal area, 
residual of herniorrhaphy, that he was status-post 
transurethral resection of prostate, and had a history of 
diabetes mellitus.

Analysis

The Board finds that service connection for the cause of the 
veteran's death is not warranted.

The certificate of death reveals that the veteran had 
multiple causes of death, including cardiovascular disease, 
hemorrhage, and hypertension.  Service medical records do not 
document treatment or complaint regarding his heart or 
hypertension.  There is no evidence that the veteran had 
these disabilities until many years after service and there 
is no competent evidence linking any of these disabilities to 
service or an incident of service.

Regarding the other disability listed on the death 
certificate - acute renal insufficiency secondary to urinary 
retention secondary to phimosis - the Board notes that the 
veteran sought treatment during service on two occasions for 
disabilities related to the penis and he was service 
connected for inguinal hernia.  The death certificate 
indicates, however, that the underlying cause of the renal 
insufficiency and urinary retention was phimosis.  There is 
no evidence that the veteran suffered from phimosis during 
service, nor evidence that the phimosis was related to the 
treatment in service or to the service-connected inguinal 
hernia.  There is no evidence of, and the appellant has not 
specifically contended, a relationship between the service-
connected inguinal hernia and the veteran's death.

Regarding the appellant's assertion that exposure to Agent 
Orange contributed to the cause of the veteran's death, VA 
regulations do not provide presumptive service connection for 
any of the disabilities listed on the certificate of death.  
See 38 C.F.R. § 3.307, 3.309.  The appellant has not asserted 
that any disabilities not listed on the certificate of death 
were the principal or contributory cause of death.  The Board 
is cognizant that the veteran was diagnosed as having 
prostate cancer and that this disability is provided 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.  The Board notes, however, that even if service in the 
Republic of Vietnam is conceded, there is no medical evidence 
that the veteran's prostate cancer caused or contributed to 
his death.  While the veteran was treated by resection of the 
prostate, there is no competent evidence that his urinary 
retention noted on the certificate of death was due to this 
treatment.  Rather, the death certificate shows that his 
urinary retention was due to phimosis.  Although the 
appellant has contended that exposure to an herbicide agent 
contributed to the veteran's death, the evidence does not 
indicate that the veteran died of a disease or disability 
granted presumptive service connection on this basis, and the 
appellant has not submitted competent evidence of a nexus 
between any of the diseases that have been linked to the 
veteran's death and exposure to an herbicide agent, to 
include Agent Orange.

As to the appellant's assertion that the veteran's death was 
attributable to Agent Orange exposure, the record does not 
show that she possesses the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation and it is not contended otherwise.  
Accordingly, her lay opinion in this regard has no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


